Citation Nr: 0115959	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for low back 
strain with osteophyte and narrowing of the L5-S1 disc space, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from April 1971 to 
July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In July 1997 the RO increased a 20 
percent rating which was in effect for the low back disorder 
to 20 percent.  


FINDING OF FACT

The veteran's service-connected low back strain with 
osteophyte and narrowing of the L5-S1 disc space is 
productive of severe impairment.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
low back strain with osteophyte and narrowing of the L5-S1 
disc space have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

In the order, the Court stated that the VCAA, inter alia, 
created new VA duties including that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In the present case, by virtue of the statement of the case 
furnished to the veteran and his representative in July 1997, 
the Board's March 1999 remand, as well as the supplemental 
statement of the case issued in March 2001, the veteran and 
his representative were notified of the evidence necessary to 
substantiate this increased rating claim.  In addition, the 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  No additional sources 
of pertinent medical treatment have been acknowledged by the 
veteran.  Furthermore, pursuant to the Board's March 1999 
remand, the veteran underwent VA examinations of his low back 
in April and May 1999.  Thus, it appears that all evidence 
identified by the veteran relative to his increased rating 
claim has been obtained and associated with the claims 
folder.  Consequently, the Board concludes that the RO has 
met its duty to assist the veteran in the development of this 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) and that the current 
decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

A.  Evidence

Service medical records reflect intermittent treatment for 
low back pain.  Following a February 1992 VA examination, the 
examiner diagnosed a history of low back pain with slight 
narrowing at the L5-S1 disc space by x-ray and concluded that 
the veteran had no functional disability as a result of this 
condition.  Based on this evidence, the RO, by an April 1992 
rating action, granted service connection for low back strain 
with osteophyte and narrowing of the L5-S1 disc space and 
assigned a noncompensable evaluation to this disability under 
Diagnostic Codes 5010, 5295.  

A VA examination conducted in February 1997 demonstrated some 
soreness on both paravertebral lumbar areas following 
compression with fingers.  There was restriction of range of 
motion of the veteran's lumbosacral spine in all directions 
due to pain.  Forward flexion was to 35 degrees, extension to 
15 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  There was a positive 
straight leg raising at 90 degrees bilaterally.  The deep 
tendon reflexes were 2+ bilaterally.  There was some pain, 
which extended along the lateral aspect of the lower 
extremities with some associated numbness (paresthesia) that 
reached the dorsum of the foot and the fourth and fifth toes 
which the examiner felt may correspond to an S1 dermatome.  

X-rays taken of the veteran's lumbosacral spine showed 
degenerative changes manifested by small hypertrophic spurs 
at the vertebral body margins somewhat greater at the L4-L5 
level with narrowing of the intervertebral disc spaces at the 
L5-S1 level.  

The examiner diagnosed chronic low back pain with 
radiological evidence of degenerative joint disease with 
narrowing of the L5-S1 disc space.  

The veteran was treated intermittently at a VA facility from 
1996 to 1998 for various problems, including low back 
complaints.  The veteran underwent neurological testing in 
April 1997.  These studies showed no clear-cut sensory 
impairment to the L3-L4-L5-S1 lumbosacral area, no 
tenderness, and no muscle spasm on trigger joints.  
Electromyogram showed no abnormalities.  

A VA examination was conducted in April 1999.  At that time 
the veteran complained of low back pain ever since having 
fallen down stairs during his active military duty.  The 
veteran also reported that medication and physical therapy 
have not helped his pain.  

The examiner explained that the range of motion of the 
veteran's low back was approximately one-half of normal in 
all modalities.  The veteran was able to flex to 45 degrees, 
extend to 20 degrees, rotate laterally to 45 degrees, and 
bend laterally to 30 degrees.  There was normal strength in 
the lower extremities.  His strength was 5/5 of all major 
muscle groups tested bilaterally, including iliopsoas, 
quadriceps, hamstring, dorsiflexion, plantar flexion, and 
extensor hallucis longus.  Sensation was intact to light 
touch and pinprick.  The veteran reported intermittent loss 
of sensation in the lateral aspect of the left leg. Reflexes 
were 2+ and symmetrical at both knees and ankles.  The 
examiner noted that previous radiographic reports showed 
numerous osteophytic changes throughout the lumbar spine as 
well as narrowing at the L5-S1 interspace which was 
consistent with degenerative disc disease.  

The examiner concluded that the veteran has no objective 
neurological deficit but that he does have restricted range 
of motion that is approximately one-half that of normal and 
that this limitation of motion would make activities of daily 
living such as bending over to tie his shoes more difficult 
and would make him more prone to back injury when he reached 
for objects than someone with more low back flexibility.  The 
examiner stated that the veteran may have extreme difficulty 
performing his activities of daily living during periods of 
flare-ups, which the veteran stated happens with greater 
frequency than once per month. 

Later in April 1999, the veteran underwent a second VA 
neurological examination.  According to the report of this 
evaluation, the veteran reiterated the relevant complaints 
that he had made at the prior examination and also noted that 
his back pain has significantly worsened and that he 
experiences intermittent numbness of his legs predominantly 
in the lateral aspect of his thighs radiating down into his 
lower legs while walking.  The pain increased when walking.

A physical examination of the veteran's lower extremities 
demonstrated 5/5 strength with some mild give-away weakness 
particularly in the iliopsoas groups bilaterally secondary to 
low back pain.  There was no apparent atrophy.  There was 
diminished pinprick sensation in the L4-5 and L5-S1 dermatol 
distribution. Vibratory and proprioceptive sensations at the 
great toe normal for his age.  There were no abnormalities of 
sensation and no allodynia.  The veteran had an antalgic 
gait.   He was the able to ambulate on his heels and toes.  
And when dropping from his toes on the hard floor, 
barefooted, he reported no radiation of symptoms into either 
leg.  The pain on performance of this maneuver was localized 
in the lumbosacral spine.  His reflexes 2+ and symmetrical.  

The examiner noted that the x-rays taken of the veteran's 
lumbosacral spine in 1997 showed an osteophyte protrusion at 
L4-5 as well as narrowing of the L5-S1 disc space.  The 
examiner provided an impression of possible lumbosacral disc 
disease.  The examiner stated that there was no objective 
evidence on neurological evaluation of acute or chronic 
myelopathy.  He indicated that some mild sensory abnormality 
consistent with a multiple disc radicular problem was shown 
but that the likelihood that the veteran has discs at L3-4, 
L4-5, and L5-S1 bilaterally was small.  The examiner reported 
that the veteran appeared to have musculoskeletal back pain, 
which can, in itself, be incapacitating and degenerative 
changes as noted on prior radiological films in 1997.  The 
examiner stated that the chances were that, in the last two 
years, these degenerative changes have progressed.  

The examiner noted that the veteran did not have any evidence 
of skin changes which would indicate disuse but that the 
functional loss resulting from his lumbosacral spine disease 
was fairly significant.  The examiner reiterated that the 
veteran has an antalgic gait, which could result very easily 
from a spine problem that does not involve the nerve roots or 
spinal cord itself.  The examiner also explained that the 
veteran's complaint of flare-ups from too much physical 
activity is consistent with an inflammatory process of the 
lumbosacral spine, which can become incapacitating with 
resultant back spasm and pain.  However, the examiner stated 
that there was no objective evidence of acute or chronic 
neurological deficit in the veteran.  

Nerve conduction studies (NCS) showed normal sensory and 
motor NCS of the left lower extremity.  There was mild 
proximal fall of post. tibial/Ah CMAP with normal conduction 
velocity, of uncertain clinical significance.  There were 
normal F wave late responses.  An electromyogram was normal.  
The examiner concluded that these results showed a normal 
examination with no changes supportive of left lower 
extremity radiculopathy.  A magnetic resonance imaging (MRI) 
of his lumbar spine showed prominence of epidural fat causing 
narrowing of the thecal space, which the radiologist felt 
might account for the veteran's symptoms of canal stenosis.  
No herniated disc material was shown.  In an addendum to the 
April 1999 VA examination, the examiner noted that the nerve 
conduction studies and MRI did not reveal any objective 
evidence of spinal cord or nerve root disease.  

The veteran continued to be treated intermittently at a VA 
facility during 1999 and 2000 for low back complaints.  He 
was issued a lumbosacral support.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

In the present case, the RO has assigned a 40 percent rating 
for the veteran's service-connected low back strain with 
osteophyte and narrowing at the L5-S1 disc space in 
accordance with the criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5010, 
5293.  

Diagnostic Codes 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003 which provides for the 
evaluation of degenerative arthritis Degenerative arthritis 
which is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When slight a 
rating of 10 percent is provided.  When moderate a rating of 
20 percent is provided.  When severe limitation a rating of 
40 percent is provided.  The 40 percent rating is the highest 
rating permitted under this Diagnostic Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. A 40 percent rating is provided 
when the syndrome is severe, with recurring attacks, with 
intermittent relief. The maximum rating of 60 percent is 
provided when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
absent ankle jerks, or with other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.

Diagnostic Code 5295 provides a 40 percent evaluation for 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in a standing position.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  This is the maximum evaluation assignable 
under this code.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to flare-
ups."  Id.  

To summarize, the veteran's statements regarding the severity 
of his low back pain and the intermittent numbness of his 
legs are deemed competent with regard to the description of 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  

In this regard, the recent VA examinations showed complaints 
of low back pain with radiation into the legs while walking.  
There was significant limitation of motion of the lumbosacral 
spine which was 50 percent of normal and the veteran also had 
an antalgic gait.  There was mild sensory impairment in the 
L4-L5 and L5-S1 and there was give away of the muscles in the 
lower extremities.  However, the give away was described as 
mild and muscle strength was 5/5 with no apparent atrophy.  
Additionally, reflexes were 2+ and symmetrical.  Furthermore, 
the EMG was interpreted as showing normal findings and the VA 
examiner stated that the NCS and MRI did not show any 
objective evidence of spinal cord or nerve root disease.  
Both examiners indicated that there was no objective evidence 
of a neurological deficit.  After reviewing the record the 
Board finds that the low back disability does not result in 
pronounced impairment as required under Diagnostic Code 5293.

The Board has also considered the degree of functional loss 
due to low back pain as contemplated in 38 C.F.R. §§ 4.40, 
4.45 (2000) and DeLuca, supra.  Both VA examiners indicated 
an increase in symptoms on use.  One examiner indicated that 
the veteran might have extreme difficulty performing his 
activities of daily living during period of flare-ups.  The 
second examiner also indicated that the functional loss was 
fairly significant and that the veteran's report of flare-ups 
from too much physical activity is consistent with an 
inflammatory process of the lumbosacral spine, which could 
become incapacitating with resultant back spasm and pain.  
However, the Board is satisfied that degree of functional 
loss due to pain is included in the current rating 
percentage.  In this regard the examinations showed that the 
veteran did have 50 percent of range of motion in the 
lumbosacral spine.  The current 40 percent rating 
contemplates both severe limitation of motion and severe 
intervertebral disc syndrome.  Also, the 40 percent 
evaluation is the maximum permitted for lumbosacral strain.  
Accordingly, it is the judgment of the Board that an 
increased rating is not warranted.


ORDER

Entitlement to a disability rating greater than 40 percent 
for the service-connected low back strain with osteophyte and 
narrowing of the L5-S1 disc space is denied.  


REMAND

By the July 1997 rating action, the RO denied the veteran's 
claims for service connection for gingivitis and a right eye 
disability and petitions to reopen his previously denied 
claims for service connection for chondromalacia of both 
knees, a bilateral leg disability characterized by swelling, 
bilateral hearing loss, bronchitis, and abdominal pain.  In 
August 1997, the RO notified the veteran and his 
representative of this decision.  In statements dated later 
in August 1997, the veteran expressed disagreement with the 
denials. Thus, a statement of the case is required. Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:  

It is requested that the RO furnish the 
veteran statement of the case regarding 
the issues of whether new and material 
evidence has been received sufficient to 
reopen claims for service connection for 
chondromalacia of both knees, a bilateral 
leg disability characterized by swelling, 
bilateral hearing loss, bronchitis, and 
abdominal pain as well as the issues of 
entitlement to service connection for 
gingivitis and for a right eye 
disability.  The RO should inform the 
veteran of the requirements necessary to 
perfect an appeal.  The RO is informed 
that these issues are not before the 
Board until timely perfected.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



